NO. 279l2

IN THE SUPREME COURT OF THE STATE OF HAWAIT

DAVID GARNER; PATRICIA SMITH; ANDREA CHRISTIE; ALLAN KLITERNlCK;
KAREN SOUZA; JO JENNIFER GOLDSMITH; and DAVID HUDSON,
on behalf of themselves and all others similarly situated,
Petitioners/Plaintiffs-Appellants/Cross-Appellees,

VS.

STATE,OF HAWATI DEPARTMENT OF EDUCATION,

Respondent/Defendant-Appellee/Cross-Appellant
(CIV. NO. 03-l-O305)

y ALLAN KLITERNICK; DAVID GARNER; JO JENNlFER GOLDSMITH;
and DAVlD HUDSON,
individually and on behalf of all others similarly situated,
Petitioners/Plaintiffs-Appellants/Cross-Appellees,

_ vs.
KATHRYN MATAYOSHI, in her official capacity as Interim
Superintendent of Schools; DONNA lKEDA, MARY COCHRAN, MAGGIE COX,
BREENE HARIMOTO, KIM COCO IWAMOTO, LEI AHU ISA, KAREN KNUDSEN,

EILEEN CLARKEL JOHN PENEBACKER, GARRETT TOGUCHI,

CAROL MON LEE,
HERBERT WATANABE, and JANIS AKUNA,
cial capacities as members of the STATE OF HAWAIT

in their offi
BOARD OF EDUCATION, STATE OF HAWAIUL
Respondents/Defendants~Appellees/Cross-Appellants.

  

(ClV. NO. 05-l~OO3l)

CERTlORARI-TO THE INTERMEDIATE COURT OF APPEALQW do
(CIV. NOS. O3~l~O305; O5~l-OO3l) § §§
’o '“ 2

b

°"